 In the Matter Of MUSKOGEE DAIRY PRODUCTS CO., EMPLOYERandCHAUFFEURS, TEAMSTE:RS,WAREHOUSEMEN AND HELPERS LOCALUNION No. 516, INTERNATIONAL BROTHERHOOD OF CHAUFFEURS,TEAMSTERS, WAREHOUSEMEN AND HELPERS OF AMERICA, A. F. OF L.,.PETITIONERCase No. 16-RC-386.-Decided August 2,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Evert P. Rhea,,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National Labor-Relations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and Members.Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner claims to represent certain employees of theEmployer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer is engaged in the processing and manufacture ofevaporated milk, cheese, and whey at its plant in Muskogee, Oklahoma.It employs about 15 people.The Petitioner seeks a unit of all production and maintenance em-ployees at the Employer's plant excluding A. A. Morgan, the mainte-nance mechanic, a general helper named John Smith, a porter namedNelson Glass, field solicitors, office employees, and supervisors as de-fined in the Act. The Petitioner and, the Employer disagree as to theinclusion of the following individuals :85 N. L.R. B., No. 89.520 MUSKOGEE DAIRY PRODUCTS CO.521Sam Trzcinskiis referred to as plant operation foreman, and thePetitioner desires to exclude him as a supervisor.The record shows,however, that, while this employee is the most experienced worker inthe plant, he has no authority to hire or discharge an employee or toeffectively recommend such action.Nor is he authorized to grant orreconmiend any wage increases or take any disciplinary action withrespect to any employee.He has, on infrequent occasions,been incharge of the plant in the absence of the general manager; but whileacting in this capacity he performed only routine duties and was notgiven any authority to make decisions requiring the exercise of inde-pendent judgment.In these circumstances,we find he is not a super-visor as defined in the amended Act?We shall,therefore, include himin the unit.A. A. Morganis the maintenance mechanic for the entire plant.Hedoes pipefitting,repairs electric motors, and performs general main-tenance work on the plant machinery.In addition,he may assist inthe manufacture of cheese by separating the milk or helping to load orunload necessary supplies.The Petitioner desires to exclude Morganon the ground that he performs work which is within the jurisdictionof anotherlabororganization. _However, to exclude this employee onthis ground alone would make the extent of the Petitioner's organiza-tion controlling, contrary to the specific prohibition in the amendedAct.2Asthere appears to be no other reason for his exclusion we shallinclude this employee in the unit.Nelson Glass, isa porter whose principal duty is to keep the plant anditsmachinery clean.He may on occasion assist in loading or unload-ing trucks but because of his age he is generally employed only in planthousekeeping duties.The Petitioner would exclude this employeebecause he is a stockholder of the company.Evidence at the hearing,however, indicates that Glass has only a few shares of stock and doesnot participate in the management of the company or in the formationof its policies.Mere stockownershipin itself is insufficient reason toexclude an employee otherwise eligible.3This employee shall, there-fore, be included in the unit.John A. Smithis a general helper around the plant who assists inoperating the machinery used in the making of cheese or evaporatedmilk.He also does manual labor such as moving and sorting milkcans, cartons of cheese,or supplies.Althoughthere is no basis for thePetitioner's assertion that this employee should be excluded on theground that he is a clerical employee, the record does show that he isMatter of General Motors Corporation,78 N. L.R. B. 72.sSection 9 (c) (5) SeeMatter of BeatriceFoodsCompany,84 N. L.R. B. 512.3Matter of Alderwaood Products Corporation,81 N. L.R. B. 136. :522DECISIONS OF NATIONALLABOR RELATIONS BOARDthe son of the president of the company.Becauseof hisrelationship tomanagement we shall exclude him from the unit 4We find, therefore, that all production and maintenance employeesincluding the maintenance man,' plant operation foreman,6 and por-ter,7 but excluding 8 all office employees and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 9As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Chauffeurs, Teamsters, Warehousemen and Helpers LocalUnion No. 516, International Brotherhood of Chauffeurs, Teamsters,Warehousemen and Helpers of America, A. F. of L.4Matter ofAlabama BrickiTile Company,Inc.,80 N. L. R. B. 1365.A. A. Morgan.6Sam Trzcinski,Nelson Glass.As notedabove, JohnA. Smith is excluded.v If the Petitioner does not wishto participatein an election for the unit herein foundappropriate,itmay withdrawits petition filed in thisproceedingupon notice to that effectgivento theRegionalDirector in writing within10 days fromthe date ofthis Direction ofElection.